 

Exhibit 10.14

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of November 10, 2010
(together with all schedules and exhibits hereto, this “Second Amendment”), is
entered into by and among BROAD STREET FUNDING LLC, a Delaware limited liability
company (the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (the “Lender”).
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement described below.

RECITALS:

A. The Borrower and Lender are parties to a Credit Agreement dated as of
March 10, 2010, as amended pursuant to the First Amendment to Credit Agreement
and to Security Agreement dated as of July 13, 2010 between the parties hereto
(the “Credit Agreement”) which provides, among other things, for revolving Loans
to be made by the Lender to the Borrower in an aggregate principal amount not
exceeding $240,000,000.

B. The Borrower and the Lender desire, among other things, to provide for
(i) the existing commitment to be referred to as a Tranche A Commitment, (ii) an
additional commitment of $100,000,000 in the form of a Tranche B Commitment that
(x) has a separate Applicable Margin rate from the Applicable Margin rate
attached to the Tranche A Commitment; (y) can be reduced from time to time by
Lender in accordance with the provisions hereof; and (z) can be converted by
Lender in whole or in part to a Tranche C Commitment and upon which Borrower
would be required to pay the applicable Conversion Fee to Lender; and (iv) make
certain other related amendments that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Effective as of the date hereof, the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Conversion Fee” means, with respect to each conversion of a Tranche B
Commitment to a Tranche C Commitment in accordance with Section 2.04 (Tranche B
Commitment Reduction and Conversion), the then applicable Conversion Rate
multiplied by the amount of Tranche B Commitment that is being converted.

“Conversion Rate” means (a) on any day to, but excluding, the day that is
fifteen months prior to the Maturity Date (i.e. December 10, 2010), 0.25%;
(b) on any day from and including December 10, 2010, to, but excluding, the day
that is three (3) months thereafter (i.e. March 10, 2011), 0.20%; and (c) for
each subsequent three (3) month period, a percentage that is 0.05% smaller than
that applied in the previous three (3) month period.



--------------------------------------------------------------------------------

 

“Second Amendment Closing Date” means November 10, 2010.

“Tranche A Commitment” means $240,000,000 (as adjusted for any reductions of the
Tranche A Commitment due to a corresponding reduction of the Maximum Commitment
pursuant to Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment); provided that on and after the Commitment Termination Date the
Tranche A Commitment shall be zero.

“Tranche B Commitment” means $100,000,000 (or such lesser amount remaining
following (x) any reduction of the Tranche B Commitment or conversion of any or
all Tranche B Commitment to Tranche C Commitment, in each case pursuant to
Section 2.04 (Tranche B Commitment Reduction and Conversion); and (y) any
reductions of the Tranche B Commitment due to a corresponding reduction of the
Maximum Commitment pursuant to Section 2.02 (Voluntary Reductions or Termination
of the Maximum Commitment); provided that on and after the Commitment
Termination Date the Tranche B Commitment shall be zero.

“Tranche C Commitment” means the aggregate amount of all conversions of Tranche
B Commitment pursuant to Section 2.04 (Tranche B Commitment Reduction and
Conversion), if any, less any reductions of the Tranche C Commitment due to a
corresponding reduction of the Maximum Commitment pursuant to Section 2.02
(Voluntary Reductions or Termination of the Maximum Commitment); provided that
on and after the Commitment Termination Date the Tranche C Commitment shall be
zero.

“Tranche A Loan” means each Loan made under the Tranche A Commitment.

“Tranche B Loan” means each Loan made under the Tranche B Commitment.

“Tranche C Loan” means each Loan made under the Tranche C Commitment and each
Tranche B Loan that was converted pursuant to Section 2.04 (Tranche B Commitment
Reduction and Conversion), if any.

(b) The following definitions are hereby replaced in their entirety by the
following:

“Applicable Margin” means (a) with respect to all outstanding Tranche A Loans
provided by the Lender, 2.23% per annum; (b) with respect to all outstanding
Tranche B Loans provided by the Lender, 1.50% per annum; and (c) with respect to
all outstanding Tranche C Loans provided by the Lender, 1.85% per annum.

“Commitment Fee” means (a) for any day occurring from and including the date
that is four (4) months after the Closing Date (i.e. July 10, 2010) to, but
excluding, the Second Amendment Closing Date (i.e. November 10, 2010), the
greater of (i) (1) the Unused Amount as of such day less $100,000,000 multiplied
by (2) a fraction, the numerator of which is 0.75% and the denominator of which
is 360, and (ii) zero; (b) for any day occurring from and including the Second
Amendment Closing Date (i.e. November 10, 2010) to, but excluding, the date

 

- 2 -



--------------------------------------------------------------------------------

that is four (4) months after the First Amendment Closing Date (i.e.
November 13, 2010), the greater of (i) (1) the Unused Amount as of such day less
$100,000,000 less the Tranche B Commitment multiplied by (2) a fraction, the
numerator of which is 0.75% and the denominator of which is 360, and (ii) zero;
and (c) for each day thereafter, the greater of (i) (1) the Unused Amount as of
such day less the Tranche B Commitment multiplied by (2) a fraction, the
numerator of which is 0.75% and the denominator of which is 360, and (ii) zero.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $340,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Tranche B Commitment Reduction and Conversion) and
(b) on and after the Commitment Termination Date, zero.

(c) Section 2.01 of the Credit Agreement is hereby amended as follows:

(i) by renumbering existing Section 2.01 as subsection (a) and inserting “(a)”
immediately prior to the words “Subject to the terms and conditions”; and

(ii) by inserting a new subsection (b) to the following effect:

“(b) Each Loan made by the Lender hereunder shall be made as a Tranche A Loan to
the extent the combined principal amount of such Loan (or portion thereof) and
all other outstanding Tranche A Loans do not exceed the Tranche A Commitment and
any Loan (or portion thereof) in excess thereof made by the Lender hereunder
shall first be made as a Tranche B Loan to the extent the combined principal
amount of such Loan (or portion thereof) and all other outstanding Tranche B
Loans do not exceed the Tranche B Commitment and any Loan (or portion thereof)
shall thereafter be made as a Tranche C Loan, to the extent the combined
principal amount of such Loan (or portion thereof) and all other outstanding
Tranche C Loans do not exceed the Tranche C Commitment.”

(d) Section 2.02 (a) of the Credit Agreement is hereby amended by deleting the
word “and” in front of proviso number (iii) and inserting the following at the
end of Section 2.02(a), immediately before the period:

“and (iv) any such reduction shall be applied to reduce (x) first, the Tranche C
Commitment, if any, until such Tranche C Commitment is zero; (y) second, the
Tranche B Commitment, if any, until such Tranche B Commitment is zero; and
(z) thereafter the Tranche A Commitment.”

(e) A new Section 2.04 is added to the Credit Agreement as follows:

“Section 2.04. Tranche B Commitment Reduction and Conversion. (a) Lender may
reduce the Tranche B Commitment in whole or in part from time to time upon 60
days prior written notice to Borrower. Any reduction of the Tranche B Commitment
shall result in an equivalent reduction of the Maximum Commitment. Borrower
acknowledges and agrees that if on the effective date of such reduction the
aggregate principal amount of the then outstanding Loans exceeds the Maximum
Commitment (taking into account such reduction in the Tranche B Commitment),
then no later than on such effective date Borrower shall repay a principal
amount of Loans (together with accrued interest on such

 

- 3 -



--------------------------------------------------------------------------------

repaid principal portion) such that immediately thereafter the aggregate
principal amount of Loans outstanding shall not be greater than the Maximum
Commitment (with any such repayment being first applied to Tranche B Loans).

(b) Lender may at its discretion upon 5 Business Days prior written notice to
Borrower convert all or a portion of the Tranche B Commitment to Tranche C
Commitment. Simultaneously with such conversion, Tranche B Loans with a
principal amount equal to the lesser of (x) the amount of Tranche B Commitment
that is being so converted and (y) the principal amount of all then outstanding
Tranche B Loans will convert to Tranche C Loans.”

(f) Section 3.03(b)(i) is hereby amended by (i) deleting the word “and” at the
end of subsection (A), (ii) inserting the word “and” at the end of subsection
(B) and (iii) inserting a new subsection (C) to the following effect:

“(C) any such prepayment of principal shall be applied to (x) first, Tranche C
Loans until the principal amount of Tranche C Loans outstanding is zero;
(y) second, Tranche B Loans until the principal amount of Tranche B Loans
outstanding is zero; and (z) third, Tranche A Loans thereafter;”

Section 2. Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Second Amendment that each of the following conditions are
satisfied:

(a) Agreements. The Lender shall have received executed counterparts of this
Second Amendment duly executed and delivered by an Authorized Representative of
the Borrower.

(b) Evidence of Authority. The Lender shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Second Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Second Amendment
and to perform its obligations under the Credit Agreement and the Note, in each
case as amended by this Second Amendment and each other instrument, agreement or
other document to be executed in connection with the transactions contemplated
in connection herewith and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Second Amendment and the other Credit
Documents to be executed and delivered in connection with this Second Amendment
and to act with respect to this Second Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate the Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered to Lender in connection with the Closing of the Credit
Agreement; and

 

- 4 -



--------------------------------------------------------------------------------

 

(2) such other instruments, agreements or other documents (certified if
requested) as the Lender may reasonably request.

(c) Note. The Lender shall have received an amended and restated Note (including
a Schedule 1 for such Note that is accurate as of Second Amendment Closing Date)
substantially identical to Exhibit A hereunder duly executed and delivered by an
Authorized Representative of the Borrower. Upon the Lender’s receipt of such
amended and restated Note, the Lender shall promptly return to the Borrower the
Note delivered by the Borrower to the Lender in connection with the transactions
consummated on the First Amendment Closing Date.

(d) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the Second Amendment Closing Date, be pending
or, to the knowledge of the Borrower, threatened in writing with respect to any
of the transactions contemplated hereby which could, in the reasonable opinion
of the Lender, be adverse in any material respect to the Borrower.

(e) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Lender shall have received a certificate of an Authorized Representative of the
Borrower and a Responsible Officer (which could be the same person as the
Authorized Representative), in each case on behalf of the Borrower dated as of
the Second Amendment Closing Date, in form and substance reasonably satisfactory
to the Lender (which shall be deemed to have been given under the Credit
Agreement), to the effect that, as of such date:

(1) all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in
all material respects as if made on the Second Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(4) no Default or Event of Default shall be continuing.

(f) Opinion of Counsel. The Lender shall have received a customary opinion
letter, dated as of the Second Amendment Closing Date, from Sutherland Asbill &
Brennan LLP, counsel to the Borrower, the Manager and FB Income, addressing the
matters set forth in Exhibit B hereto, and addressed to the Lender, which
opinion shall be reasonably satisfactory in form and substance to the Lender.

(g) Closing Fees, Expenses, etc. The Lender shall have received all fees, costs
and expenses then due and payable to it under the Agreement.

 

- 5 -



--------------------------------------------------------------------------------

 

(h) Federal Reserve Form U-1. The Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the Lender reflecting
the Maximum Commitment as amended by this Second Amendment.

(i) After giving effect to any requested Borrowing on the Second Amendment
Closing Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

(j) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Second Amendment by or on behalf of the Borrower shall be reasonably
satisfactory in form and substance to the Lender and its counsel; all
certificates and opinions delivered pursuant to Second Amendment shall be
addressed to the Lender, or the Lender shall be expressly entitled to rely
thereon; the Lender and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Lender or its counsel may reasonably request; and all legal
matters incident to the transactions contemplated by this Agreement shall be
reasonably satisfactory to counsel to the Lender.

Section 3. Miscellaneous.

(a) GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING Sections 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Second Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Lender (or other applicable party thereto as the case may be), and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Second Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Second
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Second Amendment.

(d) Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

- 6 -



--------------------------------------------------------------------------------

 

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

(g) Entire Agreement. This Second Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Credit Agreement and the
Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER  

BROAD STREET FUNDING LLC,

as Borrower

    By:   /s/ Gerald F. Stahlecker       Name: Gerald F. Stahlecker       Title:
Executive Vice President   LENDER:  

DEUTSCHE BANK AG, NEW YORK BRANCH

as Lender

  By:   /s/ Satish Ramakrishna     Name: Satish Ramakrishna     Title: Managing
Director   By:   /s/ Frank Nelson     Name: Frank Nelson     Title: Managing
Director  